UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33720 HSW INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 33-1135689 (State of Incorporation) (I.R.S. Employer Identification Number) Six Concourse Parkway, Suite 1500 Atlanta, Georgia 30328 (Address of principal executive offices, including zip code) 770-821-6670 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox At November 21, 2011, the number of common shares outstanding was 5,424,455. The total number of pages is 39 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September 30, 2011 and December31, 2010 (unaudited) 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. (Removed and Reserved) 37 Item 5. Other Information 37 Item 6. Exhibits 38 Signature 39 PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Expressed in U.S. Dollars) September 30, 2011 December 31, 2010 Assets Current assets Cash and cash equivalents $ $ Restricted cash - Trade accounts receivable, net Trade accounts receivable due from affiliates Prepaid expenses and other current assets Total current assets Property and equipment, net Investment in unconsolidated affiliate Licenses to operate in China Intangibles, net Other long-term assets - Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Advances from shareholder Accrued expenses and other current liabilities Total current liabilities Long-term liabilities Deferred tax liability Other long-term liabilities - Commitments and contingencies Stockholders’ equity Preferred stock, $0.001 par value; 1,000,000 shares authorized, none issued - - Common stock, $0.001 par value; 20,000,000 shares authorized, 5,424,455 and 5,375,455 issued and outstanding at September 30,2011 and December 31, 2010, respectively Additional paid-in-capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 1 HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Expressed in U.S. Dollars) Three Months Ended September 30, Nine Months Ended September 30, Operating revenue Web platform services from affiliates $ Digital online publishing Total revenue Cost of services Gross margin Operating expenses Selling, general and administrative expenses (including stock-based compensation expense of $139,471 and $49,036 forthe three months ended September 30, 2011 and 2010, respectively and $511,221 and $124,950 for the nine months ended September 30, 2011 and2010, respectively) Impairment loss - - Depreciation and amortization Total operating expenses Operating loss ) Other income (expense) Interest expense ) - ) - Other income Total other (expense) income ) ) Loss before income taxes and lossesof equity-method investment ) Lossesof equity-method investment, net of taxes ) Net loss before benefit from income taxes ) Income tax benefit ) - ) - Net loss $ ) $ ) $ ) $ ) Net loss per share Net loss per share, basic and diluted $ ) $ ) $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements 2 HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Expressed in U.S. Dollars) Nine Months Ended September 30, Cash flows from operating activities: Net cash used in operating activities $ ) $ ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Increase in restricted cash ) - Net cash used in investing activities ) ) Cash flows from financing activities: Debt issuance costs ) - Escrowed receipts from capital raise - Net cash provided by financing activities - Net decrease in cash and cash equivalents ) ) Impact of foreign currency translation on cash ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Nine Months Ended September 30, Supplemental disclosure of cash flow information Other non-cash financing and investing activities Debt issuance costs in the form of warrants $ $ — The accompanying notes are an integral part of these condensed consolidated financial statements 3 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) 1. DESCRIPTION OF BUSINESS Overview HSW International, Inc. (“HSWI”, “HSW International”, or the "Company") is an online media company that develops and operates next-generation web publishing platforms combining traditional web publishing with social media.The Company’sco-founding and continuing development of Sharecare, Inc. with Harpo Productions, Sony Pictures Television, Discovery Communications, Jeff Arnold and Dr. Mehmet Oz created a highly searchable social Q&A healthcare platform organizing the questions and answers of health.HSWI’s international websites published under the HowStuffWorks brand provide readers in China and Brazil with thousands of articles about how the world around them works, serving as destinations for credible, easy-to-understand reference information.HSWI is the exclusive licensee in China and Brazil for the digital publication of translated content from Discovery Communications, Inc.’s HowStuffWorks.com and in China for the digital publication of translated content from World Book, Inc., publisher of World Book Encyclopedia.Currently, the Company generates revenue primarily through service fees charged to clients for web platform development and operation services and the sale of online advertising on its websites.Information on the Company’s websites is not incorporated by reference into this Form 10-Q.HSW International, Inc. was incorporated in Delaware in March 2006.In April 2011, the Companyrelocated its headquarters to 6 Concourse Parkway, Suite 1500, Atlanta, Georgia 30328. In October 2011, HSWI announced that the Company intends to change its corporate name to Remark Media, subject to approval by a shareholder vote which will be conducted at the Annual Meeting of Stockholders to be held in December 2011. HSW International is listed on The NASDAQ Capital Market and is currently in compliance with its listing standards. The Company transferred its listing from The NASDAQ Global Market on May 31, 2011. Liquidity Considerations and Capital Needs In connection with the Company’s strategic and spending plan, the Company consistently monitors its cash position to make adjustments as it believes necessary to maintain its objectives of funding ongoing operations and continue to make technological investments to fulfill its customer needs in the web platform services segment. The Company’s management and directors continue to evaluate the progress and likelihood of success in each of the Company’s markets, its ability to raise additional capital, and the relative value of its resources and other opportunities. The Companyimplemented cost saving measures in itsBrazil operations in February 2011, and in its China operations in September 2011 to bring costs in line with expected revenues while searching for strategic media partners in both countries and consideration of other strategic alternatives. The Company’sshort- and long-term plans require additional capital to support the development of its business initiatives utilizing the Company’s next generation platform. The Company is evaluating and pursuing various methods to raise this capital, which may include a public or private debt or equity financing, strategic relationships or other arrangements, or the sale of non-strategic assets. The Company is seeking toraise capital through private placement transactions by selling newly issued securities of the Company. If the Company’s efforts are successful, proceeds will be used to fund the Company’s operations and the development of new business opportunities. There is no certainty that the Companywill be successful at raising capital, nor is there certainty around the amount of funds that may be raised. In addition, the success of our efforts will be subject to performance of the markets and investor sentiment regarding the macro and micro economic conditions under which we operate including stock market volatility. Based upon the Company’s present cash resources and cash flow projections, management believes that the Company’s current liquidity level will provide sufficient funds to enable the Company to operate its businesses through the first quarter of 2012. However, in order to ensurethe Company'sfinancial viability beyond the first quarter of 2012, management believes that the Company must raise additional capital and successfully implement a strategic business plan focused on expanding its web platform services business segment while continuing to reduce its costs and operating losses currently incurred by its digital online publishing business segment.To address its liquidity needs, the Company is considering options that may include the sale or other strategic alternatives for certain businesses or components of businesses, including the sale of certain technologies or other long-term assets, and further reduction of operating costs through realigning of its business. The amount of capital required to be raised by the Company will be dependent upon the Company’s performance in executing its current and future business plans, as measured principally by the time period needed to begin generating positive consolidated cash flows. The Company currently has access to a line of credit that can be used to meet its short-term liquidity needs. The line of credit expires in March 2012 and is subject to renewal by the lender, at its sole discretion, for one additional year. There can be no assurance that the Company will be able to raise additional capital, renew its line of credit, generate more revenues, implement costsavings measures or obtain short-term financing from other sources in the future. 4 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) In addition, any financing that could be obtained would dilute existing shareholders. If the Company is unable to raise additional capital, it may decide to reallocate its resources or suspend our activities in one or more of our markets in order to focus our limited resources in other opportunities. The aforementioned uncertainties regarding the liquidity indicate that there is a substantial doubt that the Company will be able to continue as a going concern. The Company’s current web platform services agreement with Sharecare, its largest customer, which accounted for approximately 74% of revenues during the nine months ended September 30, 2011, expires in December 2011. Given that the Company does not expect that the Company and Sharecare will extend the term or enter into a new services agreement, there can be no assurance that the revenues generated from service agreements will be sufficient to cover our future liquidity needs. The Company currently does not have any material commitments for capital expenditures. As discussed above, we continue to explore various business initiatives that could generate additional sources of revenue and growth to replace revenues from Sharecare, which is not expected to recur in 2012. To the extent the Company is unable to redeploy its resources related to the Sharecare agreement against new revenue generating opportunities, the Companymay decide to suspend or reduce these resources and the related costs as part of our cash management strategy. On March 4, 2011, the Company entered into a senior revolving credit agreement with Theorem Capital, LLC (the "Lender") pursuant to which the Lender agreed to extend HSWI a line of credit of up to $1.0 million which expires on March 3, 2012, subject to renewal by the Lender, at its sole discretion, for an additional one-year period. Under the terms of the credit agreement, HSWI may, in its sole discretion, borrow from the Lender up to $1.0 million from time to time during the term of the credit agreement, in minimum loan amounts of $200,000. HSWI entered into this senior revolving credit agreement to support its operating business activities and provide flexibility to fund growth. As of September 30, 2011, the Company’s total cash and cash equivalents balance was approximately $2.57 million and it had no outstanding balance under its line of credit. The Company has incurred net losses in the nine months ended September 30, 2011 and in each fiscal year since its inception and has an accumulated deficit of $96.8 million as of September 30, 2011. The Company continues to incur substantialnet losses and management believes that the Company will continue to be unprofitable and use existing funds to supportits operations for the near-term. The Company expects that itscustomer agreements in the web platform services segment will continue to generate revenues for the Company through December 2011. However, the Company does not expect that these agreements will be renewed or that it will enter into new services agreements with existing customers in 2012. The Company continues to pursue new services agreements with new customers for 2012. 2.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The condensed consolidated financial statements include the financial statements of HSWI andits subsidiaries (1) HSW Brasil - Tecnologia e Informação Ltda., (2) HSW (HK) Inc. Limited, (3) Bonet (Beijing) Technology Limited Liability Company, and (4) BoWenWang Technology (Beijing) Limited Liability Company. The equity of certain of these entities is partially or fully held by citizens of the country of incorporation to comply with local laws and regulations. Equity investments in which we have the ability to exercise significant influence but do not control and for which we are not the primary beneficiary are accounted for using the equity method.In the event of a change in ownership or degree of influence, any gain or loss resulting from an investee share issuance will be recorded in earnings. If the change of ownership reflects a noncash transaction, gain or loss is recognizedbased on an estimate at the time the transaction occurrs.Investments in which we are not able to exercise significant influence over the investee are accounted for under the cost method.Controlling interest is determined by majority ownership interest and the ability to unilaterally direct or cause the direction of management and policies of an entity after considering any third-party participatory rights.The Company applies the guidelines set forth in Accounting Standards Codification (“ASC”) 810 – “Consolidations” in evaluating whether it has interests in variable interest entities (“VIE”), and in determining whether to consolidate any such entities.All inter-company accounts and transactions between consolidated affiliates have been eliminated in consolidation. 5 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) The Company performs a qualitative analysis to determine whether or not HSWI is the primary beneficiary of a VIE.The Company considers the rights and obligations conveyed by its implicit and explicit variable interest in each VIE and the relationship of these with the variable interests held by other parties to determine whether its variable interests have the power to control the VIE’s primary activities and will absorb a majority of a VIE’s expected losses, receive a majority of its expected residual returns, or both. If the Company determines that its variable interests will absorb a majority of the VIE’s expected losses, receive a majority of its expected residual returns, or both, HSWI consolidates the VIE as the primary beneficiary, and if not, HSWI does not consolidate. HSWI has determined that Bonet (Beijing) Technology Limited Liability Company is a variable interest entity as defined in the ASC-810.HSWI is the primary beneficiary of this entity and accordingly, the Company has consolidated the results of this entity along with its other subsidiaries.The Company has determined that its interest in Sharecare is not a VIE. Accordingly, since HSWI has the ability to exercise significant influence but does not control the entity, HSWI uses the equity method to account for its investment in Sharecare. The Company continues to evaluate the facts and circumstances related to its investment to assess the need for change in our accounting method in future periods. The accompanying interim condensed consolidated financial statements for the three and nine months ended September 30, 2011 and 2010 are unaudited. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for financial information have been omitted pursuant to the rules and regulations of Article 10 of SEC Regulation S-X. In the opinion of management, these condensed consolidated financial statements contain all adjustments, consisting of normal recurring adjustments, necessary to state fairly the financial position, results of operations and cash flows for the periods indicated. The year-end condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. Operating results for the three and nine months ended September 30, 2011 are not necessarily indicative of results that may be expected for any other future interim period or for the year ending December 31, 2011. You should read the unaudited condensed consolidated financial statements in conjunction with Item 2. “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, as well as with HSWI’s condensed consolidated financial statements included in the Company’s Form 10-Q for the quarterly period ended March 31, 2011, condensed consolidated financial statements included in the Company’s Form 10-Q/A for the quarterly period ended June 30, 2011 and the consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Significant Accounting Policies Debt issuance costs Costs associated with entering into the revolving credit facility are deferred and amortized over the term of the credit facility on a straight-line basis. The amortization is included in interest expense in our consolidated statements of operations. In connection with the revolving credit agreement entered into in March 2011, the Company deferred debt issuance costs of approximately $0.15 million provided to our lender consisting of $0.02 million paid in cash and $0.13 million in warrants to purchase 65,359 shares of HSWI’s common stock. The debt issuance costs are amortized over the term of the revolving credit agreement. Indefinite-lived intangible assets In accordance with Accounting Standards Codification (“ASC”) No.350, “Intangibles-Goodwill and Other” (“ASC-350”), goodwill and other intangible assets with indefinite lives are no longer amortized. Instead, a review for impairment is performed at least annually or more frequently if events and circumstances indicate impairment might have occurred. Intangible assets with indefinite lives are tested by comparing the fair value of the asset to its carrying value. If the carrying value of the asset exceeds its fair value, impairment is recognized. In the third quarter 2011, the Company made strategic reductions in the number of personnel supporting its China business operations to better align expenses to the revenues being generated at this time, until such time as stronger digital media revenues can be realized. This event directly impacted the Company’s expectations of revenues and growth rates. As result, the Company performed an impairment analysis on its license to operate in China. The Company used the cost approach instead of the discounted cash flow method used in the prior year due to a decrease in projected revenues and cost cutting measures enacted during the third quarter 2011. The reductions prompted our assessment of the highest and best use of the asset from an in-use premise to an in-exchange valuation premise.The cost approach uses the concept of depreciated replacement costs as an indicator of value. As a result of the assessment, the Company recorded an impairment loss of $0.38 million and the amount was recorded in its statement of operations for the third quarter 2011. 6 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) Recent Accounting Pronouncements In June 2011, the Financial Accounting Statements Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-05, “Comprehensive Income Topic 220” - “Presentation of Comprehensive Income” (ASU 2011-05). This update improves the comparability, consistency, and transparency of financial reporting and increases the prominence of items reported in other comprehensive income by eliminating the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. The amendments in this guidance require that all nonowner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Under either method, adjustments must be displayed for items that are reclassified from other comprehensive income to net income, in both net income and other comprehensive income. The standard does not change the current option for presenting components of other comprehensive income (“OCI”) gross or net of the effect of income taxes, provided that such tax effects are presented in the statement in which OCI is presented or disclosed in the notes to the financial statements. Additionally, the standard does not affect the calculation or reporting of earnings per share. For public entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011 and are to be applied retrospectively, with early adoption permitted. The Company will adopt this update in the first quarter 2012 and does not expect any impact on its financial position, results of operations or cash flows. In May 2011, the FASB issued ASU No. 2011-04, “Fair value measurement (Topic 820)” - “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS”(ASU 2011-04). The amendments in this ASU result in common fair value measurement disclosure requirements between U.S. GAAP and International Financial Reporting Standards. Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and disclosing information about fair value measurements. The amendments include a clarification of the FASB’s intent about the application of existing fair value measurement requirements and change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. The amendments in this guidance are effective prospectively for interim and annual periods beginning after December 15, 2011, with no early adoption permitted. The Company will adopt the update in the first quarter of 2012 and does not expect the adoption to have a material impact on its financial position, results of operations or cash flows. Effective January1, 2011, the Company adopted ASU No. 2009-13, “Revenue Recognition (Topic 605)” - “Multiple-deliverables revenue arrangements” (ASU 2009-13).This update provides that, when vendor-specific objective evidence or third-party evidence of selling price is not available, a best estimate of the selling price is required to separate deliverables and allocate arrangement consideration based on the relative selling prices of the separate deliverables (the “relative selling price method”). The relative selling price method allocates any discount in the arrangement proportionately to each deliverable on the basis of each deliverable’s selling price. The Company concluded that the adoption of ASU 2009-13 did not have a material impact on its financial position, results of operations or cash flows, as the guidance applied to revenue arrangements with multiple deliverables, which were not significant. 3.INVESTMENT IN SHARECARE As of September 30, 2011, HSWI owns approximately 15.8% of the outstanding common stock of Sharecare. The Company accounts for its equity interest in Sharecare under the equity method of accounting, as HSWI has the ability to exercise significant influence over Sharecare due to its seat on the Sharecare board of directors. Under this method, the Company records its proportionate share of Sharecare’s net income or loss based on the financial results of Sharecare. The Company continues to evaluate the facts and circumstances related to its investment to assess the need for change in its accounting method in future periods. The difference between the carrying amount of HSWI’s investment balance in Sharecare and its proportionate share of Sharecare's underlying net assets was approximately $2.5 million as of September 30, 2011.The difference is characterized as goodwill and is subject to review in accordance with ASC 323 – “Investments – Equity Method and Joint Ventures” for other than temporary decline in value. The investment balance in Sharecare reflects the intercompany profit elimination. 7 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) The Company had an option to acquire 13,089 shares in Sharecare which was to expire on July 30, 2011. HSWI decided not to exercise this option. The following table shows selected financial data of Sharecare including HSWI’s proportional share of net loss in Sharecare prior to the elimination of our portion of intercompany profit included in Sharecare’s earnings for each of the three months ended September 30, 2011 and 2010 of approximately $0.04 million and for the nine months ended September 30, 2011 and 2010 of approximately $0.12 million and $0.13 million, respectively: Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Gross profit Loss from operations ) Net loss ) Proportional share of investee loss $ ) $ ) $ ) $ ) 4.INTANGIBLE ASSETS During the quarter ended September 30, 2011, the Company made strategic reductions in the number of personnel supporting its China business operations to better align expenses to the revenues being generated at this time, until such time as stronger digital media revenues can be realized. This event directly impacted the Company’s expectations of revenues and growth rates. In accordance with ASC 350 – “Intangibles – Goodwill and Other”, the Company performed an assessment for impairment of its indefinite-lived intangible asset, license to operate in China, which had a carrying value of $0.48 million at June 30, 2011. The Company used the cost approach instead of the discounted cash flow method used in the prior year due to a decrease in projected revenues and cost cutting measures enacted during the third quarter 2011. The reductions prompted our assessment of the highest and best use of the asset from an in-use premise to an in-exchange valuation premise.The cost approach uses the concept of depreciated replacement costs as an indicator of value. As a result of the assessment, the Company concluded that the asset is impaired and its fair value is $0.10 million at September 30, 2011. Subsequently, it recorded a charge of $0.38 million under the impairment loss line in its statement of operations for the quarter ended September 30, 2011. 5.FAIR VALUE MEASUREMENTS ON A NONRECURRING BASIS The Company applies the guidance in ASC 820 to nonfinancial assets and liabilities that are recognized or disclosed at fair value on a nonrecurring basis.ASC 820 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. ASC 820 emphasizes that fair value is a market-based measurement, not an entity-specific measurement.As defined in ASC 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price).To measure fair value, the Company incorporates assumptions that market participants would use in pricing the asset or liability, and utilizes market data to the maximum extent possible.In accordance with ASC 820, measurement of fair value incorporates nonperformance risk (i.e., the risk that an obligation will not be fulfilled).In measuring fair value, the Company reflects the impact of its own credit risk on its liabilities, as well as any collateral.The Company also considers the credit standing of its counterparties in measuring the fair value of its assets. 8 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars As a basis for considering market participant assumptions in fair value measurements, ASC 820 establishes a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value as follows: · Level 1 – Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company has the ability to access; · Level 2 – Inputs, other than the quoted market prices included in Level 1, which are observable for the asset or liability, either directly or indirectly; and · Level 3 – Significant unobservable inputs for the asset or liability. In instances where the determination of the fair value measurement is based on inputs from different levels of the fair value hierarchy, the level in the fair value hierarchy within which the entire fair value measurement falls is based on the lowest level input that is significant to the fair value measurement in its entirety.The Company’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. The following tables present the fair value and the present losses related to the Company’s assets and liabilities that were measured at fair value on a nonrecurring basis during the quarter ended September 30, 2011 and the year ended December 31, 2010, aggregated by the level in the fair value hierarchy within which those measurements fall. There were no transfers between levels 1, 2 or 3 in the periods presented. As disclosed in Note 4, the China license was remeasured due a triggering event that occurred in the third quarter 2011 and the inputs used are level 3 unobservable inputs and based on the cost approach: September 30, 2011 Total Level 1 Level 2 Level 3 Total Losses License to operate in China $ $ - $ - $ $ ) December 31, 2010 Total Level 1 Level 2 Level 3 Total Losses License to operate in China $ $ - $ - $ $ ) 9 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) 6.SEGMENTS Operating segments are components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision maker, or decision making group, in deciding how to allocate resources and in assessing performance.Because of HSWI’s integrated business structure, operating costs included in one segment can benefit other segments, and therefore these segments are not designed to measure operating income or loss directly related to the products included in each segment.Reconciling amounts include adjustments to conform with U.S. GAAP and corporate-level activity not specifically attributed to a segment.Corporate expenses include, among other items: corporate-level general and administration costs, technology costs and on-going maintenance charges; share-based compensation expense related to stock and stock option grants; depreciation and amortization expense; impairment loss and interest expense and income. Our digital online publishing segment consists of our websites in Brazil and China and generates revenues from advertisers based in the respective countries. Our web platform services segment includes revenues and expenses related to our web platform services agreements with related parties. Revenue, operating results and total assets regarding reportable segments are presented in the following tables: Digital Online Publishing Web Platform Services Corporate Total Three Months Ended September 30, 2011 Revenue $ $ $
